Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group (I) as the elected invention and 1-hydroxypyridine-2(1H)-thione-6-carboxylic acid as the elected substituted 1-hydroxypyridine-2(1H)-thione, amoxicillin as the elected antibacterial agent, and kelbsiella pneumonia remain under examination. 

 Claim Status
Claims 1, 4, 7-11, 21-27, and 29-34 are examined in accordance to the elected species. Claims 2-3, 5-6,12-20, and 28 are canceled. The amendment filed on 10/22/2020 in response to the Non-Final office Action of 07/23/2020 is acknowledged and has been entered.

Action Summary
Claims 1-4, 7-11, 21-27, 29-33 under 35 U.S.C. 103 as being un-patentable over Muthyala et al., Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 19, 1 October 2015, Pages 4320-4324, Verner et al. (WO2013/101600 A1), and Mulvey et al., Emerg Infect Dis. 2011 Jan; 17(1): 103–106, Van der Bij et al., International Journal of Antimicrobial Agents 37 (2011) 513–518, and Fujitani et al., Chest 2011; 139(4):909-919 are maintained, but revisited and modified in light of the amendment to claims 11, 21, 22 31, and 34. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Muthyala et al., Bioorganic & Medicinal Chemistry Letters Volume 25, Issue 19, 1 October 2015, Pages 4320-4324, Verner et al. (WO2013/101600 A1), and Mulvey et al., Emerg Infect Dis. 2011 Jan; 17(1): 103–106, Van der Bij et al., International Journal of Antimicrobial Agents 37 (2011) 513–518, and Fujitani et al., Chest 2011; 139(4):909-919.
Muthyala et al. suggests the use of 1-hydroxypyridine-2-thione-6-carboxylic acid, as a selective HDAC-8 and/or HDAC-6 inhibitor for treating leukemia, see Abstract. 1-hydroxypyridine-2-thione-6-carboxylic acid is the same as the elected compound. 
Muthyala et al. does not teach the elected Klebsiella pneumonia caused by a pathogen which overexpresses a metallo-beta-lactamase (VIM2) and treating/preventing multidrug resistance Klebsiella pneumonia caused by VIM2. In addition, Muthyala et al. does not teach the elected amoxicillin.
Verner et al. teaches methods of using HDAC8 inhibitors alone or in combination with other compounds for treating diseases or conditions that benefit from inhibition of HDAC8 activity, see Abstract. Moreover, Verner et al. teaches diseases or conditions that benefit from inhibition of HDAC8 activity include among other diseases or conditions pneumonia, see para [0074] and leukemia, see para [00296].
Mulvey et al. teaches multidrug-resistant Klebsiella pneumonia and E. coli isolates harboring new Dehli metallo-β-lactamase, see Abstract. Moreover, Mulvey et al. teaches multidrug-resistant drugs include amoxicillin/clavulanic acid and ceftazidime see Table 2.
 VIM-2 MBL-producing isolates showed higher rates of multidrug resistance, see Abstract.
Fujitani et al. teaches Pseudomonas aeruginosa is an uncommon cause of community-acquired pneumonia (CAP), but a common cause of hospital-acquired pneumonia, see Abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the 1-hydroxypyridine-2-thione-6-carboxylic acid as the HDAC-8 that is known for treating leukemia as taught by Muthyala et al to treat Klebsiella pneumonia caused by VIM-2 metallo-β-lactamase-producing Pseudomonas aeruginosa and VIM-2 metallo-β-lactamase multidrug resistance and treating patients who are under amoxicillin/clavulanic acid and ceftazidime therapy, rendering obvious separate administration of 1-hydroxypyridine-2-thione-6-carboxylic acid with either amoxicillin/clavulanic acid or ceftazidime. One would have been motivated to do so by the fact that HDAC-8 inhibitors are known for treating pneumonia as taught by Verner et al. and because Mulvey et al teach multidrug-resistant Klebsiella pneumonia and E. coli isolates harboring new Dehli metallo-β-lactamase, and also because VIM-2 metallo-lactamase-producing Pseudomonas aeruginosa and multidrug resistant as taught by Van der Bij et al. and lastly because Pseudomonas aeruginosa is an uncommon cause of community-acquired pneumonia (CAP). One would reasonably expect 1-hydroxypyridine-2-thione-6-carboxylic acid as the HDAC-8 inhibitor to be effective for treating Klebsiella pneumonia caused by VIM-2 metallo-β-lactamase multidrug resistance and treating Klebsiella pneumonia in patients who are under amoxicillin/clavulanic acid and ceftazidime therapy. 

With respect to “the optionally substituted 1- hydroxypyridine-2(1H)-thione-6-carboxylic acid  (i.e. the elected compound) restores the activity of the β-lactam antibiotic”, said limitation is the intended outcome of the method step as it simply expresses the intended outcome or result of a process step positively recited. Since the collective teaching of the prior art references renders obvious the claimed method step, the intended outcome or result is necessarily present.  Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
	Applicants’ argument and Response to Applicants’ argument
Applicants argue that the Examiner has provided no evidence that the application of the elected compound in treating leukemia in Muthyala would produce one of the elements recited in instant claims. Applicant submits that Muthyala would not have provided one skilled in the art with a Serial No. : 16/014,438Attorney's Docket No.: 09538.421US1Page: 7 of 15reasonable expectation that the administration of the elected compound would treat or prevent a bacterial infection or inhibit the activity of a metallo-p-lactamase. Without such a showing the Examiner cannot establish a prima facie case of unpatentability. For these reasons, the Examiner's remarks at page 4 of the Office action do not render the instant claims un-patentable. In response, the Examiner finds Applicants’ argument not persuasive. The revisited and modified rejection cited a combination of prior art references that provide evidence that the method of Muthyala would be expected to treat pneumoniae including pneumonia caused 
Applicants argue that Verner only provided very limited data, for example, in Examples 64 and 66, wherein the growth inhibition/apoptosis effects of Cinnamic acid hydroxyamides compounds, were evaluated in tumor cell line (Jurkat Cells) and human umbilical vein endothelial cells (Verner at [00429- 00431]). One skilled in the art would not have had any reasonable expectation that the compounds discussed by Verner would be useful for treating all the conditions listed in Verner. Verner does not have any working examples demonstrating In response, the Examiner finds Applicants’ argument not persuasive. The Examiner recognizes that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. In the present case, although Verner does not present any working examples for the efficacy of pneumonia, the disclosure of Verner is in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation because the Verner teaches HDAC inhibitors can be used for treating pneumonia and leukemia. Applicant's assertion of non-enabling disclosure of the prior art is only based of absent of working examples. Yet as stated in the MPEP 2164, many of the Wands factors need to be considered when determining whether or not there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue". It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the Wands factors. Applicant only uses one of the Wands factor (lack of working examples) to satisfy the test for non-enabling disclosure and that alone cannot determine the fact that the disclosure of Moskowitz is not enable. Rather, it should be a conclusion reached by weighing all of the Wands' factors such as level of one or ordinary skill in the art, level of predictability in the Das Gupta et al, Clin Transl Immunology. 2016 Jan; 5(1): e62 of record and Mombelli et al, JID 2011:204, pages 1367-1374 cited solely in the 892 form to rebut Applicants’ argument that the disclosure of Verner is not enable. Das Gupta et al. already made of record teaches in vivo infection models in mice, HDACi increased susceptibility to Klebsiella pneumoniae and Candida albicans (citing Mombelli et al.). Mombelli et al. teaches HDAC inhibitors (HDACi) are powerful anticancer drugs that exert anti-inflammatory and immunomodulatory activities. We recently reported a proof-of-concept study demonstrating that HDACi increase susceptibility to bacterial infections in vivo. Yet, still little is known about the effects of HDACi on antimicrobial innate immune defenses. Here we show that HDACi belonging to different chemical classes inhibit at multiple levels the response of macrophages to bacterial infection, see Abstract. Mombelli et al. teaches  teach HDACi powerfully inhibited the killing of E. coli and S. aureus by macrophages. This observation is congruent with the fact that VPA treatment increased the proportion and the magnitude of bloodstream infections in mice infected with Klebsiella pneumoniae, see page 1372, right col, last para. 
Applicants argue that because the compounds in instant claims are much poorer HDAC8 inhibitors (HDAC8 IC5o>3000nM) compared to Verner's compounds (HDAC8 IC50<100 nM), one skilled in the art would not have a reasonable expectation that the compounds in instant claims In response, the Examiner finds Applicant’s argument not persuasive because Applicants clearly show that both the compound of Muthyala et al., i.e. the claimed compound and the compounds of Verner although different structures have the same functional properties (i.e. HDAC inhibitory activities). Regardless of the fact the claimed compound has poorer HDAC inhibitory activity, both the claimed compound and the compound of Verner are active against HDAC. The 3.3 pM (3000nM) of the HDAC8 inhibitor of the claimed compound or the compound of  Muthyala et al., as being poorer than the compound of Verner (0.1 pM (100nM) ) does not mean the compound of Muthyala et al. is not active towards HDAC. Therefore, since both the compounds of Muthyala et al. and that of Verner have inhibitory activity against HDAC8 and since HDAC8 inhibitors are known to be useful for treating disease or cognition mediated by HDAC8 activity such as leukemia and pneumonia, one would reasonably expect the compound of Muthyala et al. having HDAC inhibitory action for the treatment of leukemia to treat pneumonia. 
Applicants argue that Verner did not teach or specify bacterial infection type of pneumonia. Verner only has one single, passing reference to pneumonia generically. Applicant also submits that virus and fungi are also major pathogenic causes of pneumonia (e.g., COVID-19 pneumonia). Thus, Verner fails to provide guidance that HDAC8 inhibitor can be used to specifically treat bacterial infections such as bacterial pneumonia. In response, the Examiner finds Applicant’s argument not persuasive because Das Gupta et al, and Mombelli et al, clearly provide guidance that the pneumonia taught by Verner would reasonably be bacterial pneumonia along with Escherichia coli and Staphylococcus aureus, see Abstract. In fact, some of the inflammatory diseases such as meningitis. According to CDC, November 24, 2010, Klebsiella bacteria have developed antimicrobial resistance, most recently to the class of antibiotics known as carbapenems, see General Information section. Carbapenems encompasses VIM2 metallo β-lactamase. 
	Applicants argue that Mulvey, Van der Bij, and Fujitani documented the problem of drug resistant bacteria but are silent on a method to treat bacterial infection as instantly claimed. In response, the Examiner finds Applicant’s argument not persuasive because the office action clearly show within the genus of pneumonia, multi-drug resistant Klebsiela pneumonia caused by a pathogen that expresses a metallo β-lactamase is a specie of pneumonia. 
Furthermore, Applicants argue that Applicant submits that the unexpected and advantageous properties of Compound 3 represent differences between the prior art and the claims at issue that need to be evaluated as part of the background of the obviousness or non-obviousness of the subject matter as required by the Supreme Court. Even assuming, arguendo, one skilled in the art was motivated, one Serial No. : 16/014,438Attorney's Docket No.: 09538.421US1Page: 11 of 15skilled in the art reading each cited reference singly or combined would not be able to expect the surprisingly remarkable efficacy of compound 3 in inhibiting a metallo β-lactamase, which renders the instant claims unobvious. Likewise, this unexpected finding of a potent compound, that is far superior than FDA approved β-lactamase inhibitors and other HDAC8 inhibitors, provides new methods that address the long felt but unsolved need of treating multi-drug resistant bacterial infection, which renders the instant claims unobvious. Applicant presents that there is no legal requirement to recite certain feature(s) of unexpected result in the claims. In particular, as detailed below, certain structural  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, the instant specification does not make clear how both compounds effectively inhibit VIM2 and restore amoxicillin efficacy with over 90% synergistic growth inhibition against VIM2 expressing E. coli. Table 3 shows

    PNG
    media_image1.png
    360
    806
    media_image1.png
    Greyscale
. There is nothing in Table 3 showing the combination of L-Captopril and compound 3. The Examiner requests clarification on how both compound 3 and L-Captopril effectively inhibit VIM2 and restore amoxicillin efficacy with over 90% synergistic growth inhibition against VIM2 expressing E. coli. Assuming arguendo that both compound 3 and L-Captopril effectively inhibit VIM2 and restore amoxicillin efficacy with over 90% synergistic growth inhibition against VIM2 expressing E. coli. The Examiner contends that such asserted unexpected result is not commensurate in scope with the claim. The instant claims broadly recite any bacterial infection or any multi-drug resistant bacterial infection. The optionally substituted 1-hydroxypyridine- 2(1H)-thione-6-carboxylic acid or a pharmaceutically acceptable salt thereof broadly encompasses any salt and any substitution and any amount. The claim additionally broadly recites any antibacterial agent (claim 1) in any amount and any β-lactam antibiotic agent in any amount. L-captopril is not a β-lactam antibiotic. Whereas E. coli, compound 3 and L-captopril are used in this cell violability assay. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
Applicants request a telephonic interview with the Examiner and the supervisory Examiner in the event the Examiner maintains any rejection. The Examiner will be more than happy to accommodate Applicant’s interview request. The Examiner invites Applicant to call him to schedule the interview. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/Primary Examiner, Art Unit 1628